DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/2/2021 has been entered.

Response to Arguments
Applicant's amendments and arguments filed 12/2/2021 have been fully considered but they are not persuasive. 
The rejection has been updated to specify that the Cheng reference teaches the new limitation of 
“wherein each of two conductive components of the conductive components of the second metal structure comprises a main branch (Fig. 5A, “routing trace”) and a plurality of secondary branches (Fig. 5A, “fingers”), the secondary branches extend toward two opposite sides of the main branch.”



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 8, 13, and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al (U.S. Pub #2019/0189608), in view of Yen et al (U.S. Pub #2013/0228894), in view of He et al (U.S. Pub #2006/0024905).
With respect to claim 1, Cheng teaches a capacitor structure (Fig. 5A-5D and Fig. 6A-6C) comprising: 
a first metal structure (Fig. 5B-5D, M4); 

a dielectric material disposed in a plurality of isolators of the first metal structure, in a plurality of isolators of the second metal structure (Paragraph 49, i.e. dielectric layer between 540 and 560 in an M layer);
wherein each of two conductive components of the conductive components of the second metal structure comprises a main branch (Fig. 5A, “routing trace”) and a plurality of secondary branches (Fig. 5A, “fingers”), the secondary branches extend toward two opposite sides of the main branch. 
Although Cheng depicts that the first and second metal structures are formed in interconnect layers, i.e. M2, M4 etc.), Cheng does not explicitly disclose that a dielectric material is disposed between the first metal structure and the second metal structure.  
Yen teaches a capacitor structure comprising a first metal structure and a second metal structure (Figs. 4-5, 44, 46, 48), wherein a dielectric material is disposed between the first metal structure and the second metal structure (Paragraph 32-33, 36).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to disposed a dielectric material between the first and second metal structures of Cheng as taught by Yen in order to achieve the 

Cheng teaches that the second metal structure connects to the structure of a transistor (i.e. MOS capacitor), and connection positions are at two side portions of a gate structure of the transistor. 
Cheng does not teach that the MOS capacitor is an oxide-defined structure, and that the gate structure is a polysilicon structure,
wherein the second metal structure comprises two conductive components that connect to an oxide defined structure of a transistor, and connection positions are at two-side portions of a polysilicon structure of the transistor. 
He teaches a MOS capacitor comprising a second metal structure (Fig. 1, 410 and/or 412) connected to an oxide defined structure of a transistor (Fig. 1, gate oxide 300; Paragraph 32), and connection positions are at two-side portions of a poly silicon structure of the transistor (Fig. 1, 200 and Paragraph 32).  It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to form the MOS capacitor of Cheng to have an oxide-defined transistor structure, and wherein the connection positions are at two side portions of a polysilicon structure, as taught by He in order to achieve the predictable result of providing a polysilicon gate electrode for the MOS capacitor (Paragraph 28).
claim 2, Cheng teaches that the conductive components of the first metal structure comprise sequentially a first conductive component, a second conductive component, and a third conductive component (Fig. 5A, e.g. 536, 554, 534, 552 on layer M4), 
wherein the conductive components of the second metal structure comprise sequentially a fourth conductive component, a fifth conductive component, and a sixth conductive component (Fig. 5A, e.g. 536, 554, 534, 552 on layer M2), 
wherein each of the first conductive component, the second conductive component, the third conductive component, the fourth conductive component, the fifth conductive component, and the sixth conductive component comprises a main branch and a plurality of secondary branches.  
With respect to claim 3, Cheng teaches that the secondary branches of the first conductive component are aligned to the secondary branches of the fourth conductive component respectively, wherein the secondary branches of the second conductive component are aligned to the secondary branches of the fifth conductive component respectively, wherein the secondary branches of the third conductive component are aligned to the secondary branches of the sixth conductive component respectively (Fig. 5B-5D, the secondary branches are of each conductive component in layer M4 and M2 and vertically aligned).  

With respect to claim 8, Cheng teaches that a part of the secondary branches of the first conductive component (Fig. 6A, 536 in M4) are aligned to a 
wherein a part of the secondary branches of the second conductive component (Fig. 6A, 554 in M4) are aligned to a part of the secondary branches of the fourth conductive component (Fig. 6A, 536 in M3) respectively, and another part of the secondary branches of the second conductive component (Fig. 6A, 554 in M4) are aligned to a part of the secondary branches of the sixth conductive component (Fig. 6A, 534 in M3) respectively,
wherein a part of the secondary branches of the third conductive component (Fig. 6A, 534 in M4) are aligned to another part of the secondary branches of the fifth conductive component (Fig. 6A, 554 in M3) respectively.  
With respect to claim 13, Cheng teaches that the capacitor structure is disposed on a transistor (Fig. 5C-5D, the transistor portion of the MOS capacitor).  
With respect to claim 15, Cheng teaches that a space is formed by the first metal structure and the second metal structure, and there is no connection via in the space (Fig. 5B-5D, M3 does not include a conductive layer or via).
With respect to claim 16, Cheng teaches a capacitor structure comprising: 
a first metal structure (Fig. 5B-5D, M4; also Fig. 6A-6C); 
a second metal structure (Fig. 5B-5D, M2) disposed below the first metal structure, wherein each of the first metal structure and the second metal structure comprises a plurality of conductive components, 

wherein each of two conductive components of the conductive components of the second metal structure comprises a main branch (Fig. 5A, “routing trace”) and a plurality of secondary branches (Fig. 5A, “fingers”), the secondary branches extend toward two opposite sides of the main branch. 

Although Cheng depicts that the first and second metal structures are formed in interconnect layers, i.e. M2, M4 etc.), Cheng does not explicitly disclose that a dielectric material is disposed between the first metal structure and the second metal structure.  
Yen teaches a capacitor structure comprising a first metal structure and a second metal structure (Figs. 4-5, 44, 46, 48), wherein a dielectric material is disposed between the first metal structure and the second metal structure (Paragraph 32-33, 36).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to disposed a dielectric material between the first and second metal structures of Cheng as taught by Yen in order to achieve the predictable result of separating the structures from each other and integrating the capacitor components with an interconnect structure (Paragraph 32-33, 36). 

Cheng does not teach that the MOS capacitor is an oxide-defined structure, and that the gate structure is a polysilicon structure,
wherein the second metal structure comprises two conductive components that connect to an oxide defined structure of a transistor, and connection positions are at two-side portions of a polysilicon structure of the transistor. 
He teaches a MOS capacitor comprising a second metal structure (Fig. 1, 410 and/or 412) connected to an oxide defined structure of a transistor (Fig. 1, gate oxide 300; Paragraph 32), and connection positions are at two-side portions of a poly silicon structure of the transistor (Fig. 1, 200 and Paragraph 32).  It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to form the MOS capacitor of Cheng to have an oxide-defined transistor structure, and wherein the connection positions are at two side portions of a polysilicon structure, as taught by He in order to achieve the predictable result of providing a polysilicon gate electrode for the MOS capacitor (Paragraph 28).
With respect to claim 17, Cheng teaches that the conductive components of the first metal structure comprise sequentially a first conductive component, a second conductive component, and a third conductive component (Fig. 5A, e.g. 536, 554, 534, 552 on layer M4), 

wherein each of the first conductive component, the second conductive component, the third conductive component, the fourth conductive component, the fifth conductive component, and the sixth conductive component comprises a main branch and a plurality of secondary branches.  
With respect to claim 18, Cheng teaches that the secondary branches of the first conductive component are aligned to the secondary branches of the fourth conductive component respectively, wherein the secondary branches of the second conductive component are aligned to the secondary branches of the fifth conductive component respectively, wherein the secondary branches of the third conductive component are aligned to the secondary branches of the sixth conductive component respectively (Fig. 5B-5D, the secondary branches are of each conductive component in layer M4 and M2 and vertically aligned).  

With respect to claim 19, Cheng teaches that a part of the secondary branches of the first conductive component (Fig. 6A, 536 in M4) are aligned to a part of the secondary branches of the fifth conductive component (Fig. 6A, e.g. 554 in M3) respectively, 
wherein a part of the secondary branches of the second conductive component (Fig. 6A, 554 in M4) are aligned to a part of the secondary branches 
wherein a part of the secondary branches of the third conductive component (Fig. 6A, 534 in M4) are aligned to another part of the secondary branches of the fifth conductive component (Fig. 6A, 554 in M3) respectively.  
With respect to claim 20, Cheng teaches that the capacitor structure is disposed on a transistor (Fig. 5C-5D, 6C).

Claims 4, 6, 9, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng, Yen, and He, in view of Jones et al (U.S. Pub #2020/0144253).
With respect to claims 4 and 9, Cheng teaches that the first conductive component, the third conductive component, the fourth conductive component, and the sixth conductive component are configured to receive a power voltage (Fig 5A),
but does not teach that the second conductive component and the fifth conductive component are configured to receive a ground voltage.
Jones teaches an interdigitated capacitor structure, wherein the capacitor comprises a first/high electrode and a second/low electrode, wherein the first electrode is connected to a power voltage and the second electrode is connected to a negative voltage or ground (Paragraph 18).

With respect to claim 6 and 11, the first conductive component, the third conductive component, and the fifth conductive component are configured to receive a power voltage (Fig. 5A), but does not teach that the second conductive component, the fourth conductive component, and the sixth conductive component are configured to receive a ground voltage.
Jones teaches an interdigitated capacitor structure, wherein the capacitor comprises a first/high electrode and a second/low electrode, wherein the first electrode is connected to a power voltage and the second electrode is connected to a negative voltage or ground (Paragraph 18).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to connect the negative conductive components of Cheng to a ground voltage as taught by Jones in order to achieve the predictable result provide a capacitance between the positive power supply and ground. 

Claims 5, 7, 10, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng, Yen, and He, in view of Aruga et al (U.S. Pub #2015/0236711).
With respect to claims 5 and 10, Cheng teaches that the first conductive component and the fourth conductive component are configured to receive a first power voltage, the third conductive component and the sixth conductive 
but does not teach that the second conductive component and the fifth conductive component are configured to receive a ground voltage.
Aruga teaches an interdigitated capacitor structure, wherein the conductive components can be configured to receive a positive voltage, a negative voltage, and a ground (Fig. 1, GND).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to configure the second conductive component and the fifth conductive component of Cheng to receive a ground as taught by Aruga in order to implement a capacitor AD converter (Paragraph 47-56).
With respect to claim 7 and 12, Cheng teaches that the first conductive component is configured to receive a first power voltage, the third conductive component and the fifth conductive component are configured to receive a second power voltage, wherein the first power voltage is a positive voltage and the second power voltage is a negative voltage;
but does not teach that the the second conductive component, the fourth conductive component, and sixth conductive component are configured to receive a ground voltage.
Aruga teaches an interdigitated capacitor structure, wherein the conductive components can be configured to receive a positive voltage, a negative voltage, and a ground (Fig. 1, GND).


 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN P SANDVIK whose telephone number is (571)272-8446. The examiner can normally be reached M-F: 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached on 571-272-1945. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/BENJAMIN P SANDVIK/Primary Examiner, Art Unit 2826